Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 1 of 70




  ATTACHMENT E
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 2 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 3 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 4 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 5 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 6 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 7 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 8 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 9 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 10 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 11 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 12 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 13 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 14 of 70




  ATTACHMENT F
                                                                                                  *
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 15 of 70                 12CV08198    *
                                                                                          Div 8   *




                                        Clerk of the District Court, Johnson County Kansas
                                                                      07/10/13 04:34pm SH
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 16 of 70




                                        Clerk of the District Court, Johnson County Kansas
                                                                      07/10/13 04:34pm SH
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 17 of 70




                                        Clerk of the District Court, Johnson County Kansas
                                                                      07/10/13 04:34pm SH
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 18 of 70




                                        Clerk of the District Court, Johnson County Kansas
                                                                      07/10/13 04:34pm SH
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 19 of 70




                                        Clerk of the District Court, Johnson County Kansas
                                                                      07/10/13 04:34pm SH
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 20 of 70




                                  /s/ CHARLES DROEGE
                                  Dated: 07/10/13




                                        Clerk of the District Court, Johnson County Kansas
                                                                      07/10/13 04:34pm SH
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 21 of 70




  ATTACHMENT G
                                  Document 3-3 Filed 06/16/20 Page 22 of 70Filed: 6/1/2018
                             49D10-1806-PL-021546
     Case 2:20-cv-01740-WBV-DMD                                                            4:03 PM
                                                                                  Myla A. Eldridge
                              Marion Superior Court, Civil Division 10                                Clerk
                                                                                     Marion County, Indiana



                           STATE OF INDIANA
             IN THE MARION COUNTY CIRCUIT/SUPERIOR COURT

                      CAUSE NO. ___________________________



 STATE OF INDIANA,
                                                           COMPLAINT
               Plaintiff,                                FOR INJUNCTION,
                                                        RESTITUTION, CIVIL
        v.
                                                       PENALTIES, AND COSTS
 TRAFFIC JAM EVENTS, LLC,

               Defendant.


                                  I. INTRODUCTION

1.     The State of Indiana, by Attorney General Curtis T. Hill, Jr. and Deputy

       Attorney General Mark M. Snodgrass, commences this civil action under the

       Indiana Deceptive Consumer Sales Act, Indiana Code § 24-5-0.5-1 et seq., and

       the Indiana Promotional Gifts and Contests Act, Ind. Code § 24-8-1 et seq. for

       injunctive relief, consumer restitution, civil penalties, costs, and other relief.

2.     The Defendant, Traffic Jam Events, LLC, contracted with numerous Indiana

       motor vehicle dealers to run sales promotions. As part of each promotion,

       Traffic Jam Events, LLC would send mailings to thousands of Indiana

       consumers representing the recipients had won a specific prize, such as

       $5,000.00, an iPad or $500 gift card. The mailings did not contain proper

       disclosures as required by Indiana law. The recipients of the mailings were

       then directed to the sponsoring dealership to claim their prize. Once at the

       dealership, the Defendant subjected recipients to a sales pitch soliciting the




                                                 1
     Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 23 of 70



       purchase of a motor vehicle. The recipients of the mailings were eventually

       awarded their “prizes,” typically $5.00 gift cards. The Defendant’s

       misrepresentations and actions are unfair, abusive, and deceptive, and

       constitute violations of Indiana’s Deceptive Consumer Sales Act and

       Promotional Gifts and Contests Act.



                                     II. PARTIES

3.     The Plaintiff, the State of Indiana, is authorized to bring this action and to

       seek injunctive and other statutory relief under Ind. Code § 24-5-0.5-4(c).

4.     The Defendant, Traffic Jam Events, LLC (“Traffic Jam Events”), is a foreign

       limited liability company engaged in the business of automotive promotions

       and marketing, with a principal place of business in Louisiana, located at 704

       Hickory Avenue, Harahan, Louisiana 70123.

5.     At all times relevant to this Complaint, representatives of Traffic Jam Events

       sent promotional mailings to Indiana consumers, including consumers

       located in Marion County, and physically participated in and managed sales

       events at motor vehicle dealerships located in Indiana, including in Marion

       County.



                                      III. FACTS

                                    1. Background Facts

6.     Traffic Jam Events runs promotion and marketing campaigns on behalf of

       motor vehicle dealerships.



                                           2
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 24 of 70



7.      At issue for purposes of this Complaint are Traffic Jam Event’s promotional

        prize mailings sent to Indiana recipients and sales events managed by Traffic

        Jam Events, which occurred at Indiana motor vehicle dealerships.

8.      For each staffed sales event promotion, Traffic Jam Events, in collaboration

        with the sponsoring dealership, designs and sends a prize mailing to several

        thousand consumers.

9.      The purpose of the prize mailings is to lure consumers to the sponsoring

        dealership under the guise that the recipient won a significant prize. Traffic

        Jam Events states in advertising on its website directed at potential sponsor

        dealers that Traffic Jam Events prize mailings will result in “drastically

        increased traffic during your sales event. Many of these leads would normally

        be lost as literally hundreds of people visit your showroom with their prize

        mail piece in hand.”

10.     Traffic Jam Events employs sales persons to sell their sales events and

        corresponding prize mailing campaigns to Indiana motor vehicle dealerships.

11.     Traffic Jam Events’ Sales Training Manual instructs its salespeople to recite

        the following to prospective sponsor dealerships: “Does the cheaper company

        run their ads through the AG [Attorney General]? Because we do!”

12.     Traffic Jam Events does not run its advertisements or prize mailings through

        the Indiana Attorney General, nor does Traffic Jam Events obtain any sort of

        review or approval from the Indiana Attorney General.




                                            3
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 25 of 70



13.     The prize mailings utilized by Traffic Jam Events typically feature a game

        piece, usually involving a scratch-off area or pull tab, under which is some

        form of matching game.

14.     The prize mailings represent that the result on the game piece, i.e. matching

        symbols, codes, etc., is the determinant factor in whether a recipient is the

        winner of one of the prizes listed on the prize mailings.

15.     The game pieces on the prize mailings have no bearing on whether a

        recipient wins a prize.

16.     Each prize mailing for a respective sponsor dealer contains an identical game

        piece, including identical matching winning numbers, symbols, codes, etc.,

        and declares each recipient a “winner.”

17.     The prize mailings identify several prizes which the recipient may have

        “won,” or alternatively, identifies a specific prize the recipient “won.”

18.     The recipient, whom the prize mailing identifies as a “winner,” is then

        instructed to call a telephone number listed on the prize mailing or to visit a

        specific website to schedule a time to claim their “prize.”

19.     The telephone numbers on the prize mailings are operated by Traffic Jam

        Events and calls from prize mailing recipients are answered by a live

        operator.

20.     The live operator congratulates the calling prize mailing recipient for

        “winning” a prize, requests the recipient’s phone number and email address,




                                             4
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 26 of 70



        and schedules an appointment for the recipient to claim their prize during

        the sales event at the sponsoring dealership.

21.     Alternatively, the recipient may visit a website referenced on the prize

        mailing to set up a time to claim their “prize.” The website offers personal

        congratulations and declares the recipient has won a prize. The recipient is

        then required to input their name, address, phone number, email address,

        and the specific date and time during the sales event that they will claim

        their prize.

22.     The sales events advertised on prize mailings occur over several days and are

        staffed by salesman employed or affiliated with Traffic Jam Events.

23.     Once a recipient presents their “winning” prize mailing at a sales event, they

        are greeted by a Traffic Jam staffer and taken to the showroom of the sales

        event.

24.     The Traffic Jam Events staffer then directs the recipient to complete a

        “Special Event Registration Survey.” This registration requests detailed

        information about the recipient’s current vehicle, including the payoff

        amount, monthly payment, identity of persons on the vehicle’s title, and

        whether the recipients have the vehicle’s title with them. The registration

        also requests the recipient’s income level, social security number, and the

        identity of the recipient’s employer.




                                            5
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 27 of 70



25.     A Traffic Jam Events staffer at the sales even then obtains a credit report

        based on the recipient’s responses to the registration to determine what

        financing the recipient qualifies for.

26.     The sales event staffers then utilize aggressive sales tactics to attempt to

        convince a recipient to purchase a vehicle at the sales event.

27.     The sales event staffer eventually determines what “prize” the recipient won

        based on the prize mailing in their possession. The determining factor for

        winning a prize is not the game piece result as represented on the prize

        mailing, but instead a unique number located outside the game piece

        elsewhere on the prize mailing in small font.

28.     The Defendant utilizes prize mailings that include “winning” game pieces

        that have no bearing on whether a recipient won a prize in order to mislead

        and deceive the recipients.

29.     Every “prize” recipient in Indiana has received a nominal item of little value,

        such as a $5.00 Wal-Mart or McDonald’s gift card.

30.     No Indiana recipient of a prize mailing from Traffic Jam Events has been

        awarded any prize other than the nominal, low value item given to every

        recipient who appears at the sales event.

31.     Traffic Jam Events has sent at least 443,020 prize mailings to Indiana

        recipients.

32.     The following are the specific sales events and corresponding prize mailings

        sent by Traffic Jam Events to Indiana recipients:




                                             6
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 28 of 70



                             2. Specific Indiana Sales Events

      A. Andy Mohr Mitsubishi Sales Event

33.     In May 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “Authorized Enhanced Trade-In Event” to five thousand

        (5,000) Indiana recipients. A true and accurate copy of the front and back of

        an exemplar copy of the “Authorized Enhanced Trade-In Event” prize mailing

        is attached and marked as Exhibit A.

34.     The sales event advertised on Exhibit A occurred from May 23, 2016 through

        May 31, 2016, at Andy Mohr Mitsubishi, located at 13927 Trade Center

        Drive, Fishers, IN 46038.

35.     Exhibit A contained a game piece that purported to determine whether a

        recipient was a winner of $5,000.00, stating “Scratch, Match & Win.”

36.     Recipients of Exhibit A were instructed to scratch off the covering of the

        game piece to reveal whether there were four “matching amounts” to

        determine if the recipient was a winner.

37.     All 5,000 versions of Exhibit A sent to Indiana recipients contained an

        identical game piece containing four identical “$5,000” “matching amounts”

        and declared each recipient to be a “winner.”

38.     The game piece on Exhibit A had no bearing on whether a recipient won a

        prize.

39.     No prizes were awarded at the sales event.

      B. Auto Line Indy Sales Event




                                            7
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 29 of 70



40.     In May 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “$25,000 Pre-Loaded Money Card Giveaway” to sixty-seven

        thousand (67,000) Indiana recipients. A true and accurate copy of the front

        and back of an exemplar copy of the “$25,000 Pre-Loaded Money Card

        Giveaway” prize mailing is attached and marked as Exhibit B.

41.     The sales event advertised on Exhibit B occurred from May 18, 2016 through

        May 28, 2016, at Auto Line Indy, located at 7900 Pendleton Pike, Fishers, IN

        46228.

42.     Exhibit B contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$25,000 Pre-Loaded

        Money Card,” “All-New iPad Pro,” “$300.00 Shopping Card,” or “$250.00

        Cash in Hand.”

43.     Recipients of Exhibit B were instructed to scratch off the covering of their

        “code” along with the codes for the “prize combinations” on the game piece.

        Exhibit B stated if the recipient’s code matched one of the “prize combination”

        codes, then the recipient would be a “winner.”

44.     All sixty-seven thousand (67,000) versions of Exhibit B sent to Indiana

        recipients contained an identical game piece, including an identical matching

        “code” and “prize combination” declaring each recipient to be a “winner.”

45.     The game piece on Exhibit B had no bearing on whether a recipient won a

        prize.




                                            8
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 30 of 70



46.     All recipients of Exhibit B who attended the sales event were awarded a

        “$300.00 Shopping Card” as their “prize.”

      C. Big City Cars Sales Event I

47.     In March 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “$25,000 Giveaway Event” to sixty thousand (60,000)

        Indiana recipients. A true and accurate copy of the front and back of an

        exemplar copy of the “$25,000 Giveaway Event” prize mailing is attached and

        marked as Exhibit C.

48.     The sales event advertised on Exhibit C occurred from March 16, 2016

        through March 26, 2016, at Big City Cars, located at 4910 Lima Road, Ft.

        Wayne, IN 46808.

49.     Exhibit C contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$25,000 Cash,” “All-

        New iPad Pro,” “$300.00 Shopping Card,” or “$250.00 Cash in Hand.”

50.     Recipients were instructed to match their “combination box” numbers to

        determine if their numbers matched the “official winning code.”

51.     All 60,000 versions of Exhibit C had a “combination box” code that matched

        the “official winning code,” and declared each recipient a winner.

52.     The game piece on Exhibit C had no bearing on whether a recipient won a

        prize.

53.     All recipients of Exhibit C who attended the sales event were awarded a

        “$300.00 Shopping Card” as their “prize.”




                                            9
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 31 of 70



      D. Big City Cars Sales Event II

54.     In April 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “$25,000 Wal-Mart Shopping Spree Card Giveaway” to sixty-

        seven thousand (67,000) Indiana recipients. A true and accurate copy of the

        front and back of an exemplar copy of the “$25,000 Wal-Mart Shopping Spree

        Card Giveaway” prize mailing is attached and marked as Exhibit D.

55.     The sales event advertised on Exhibit D occurred from April 19, 2016,

        through April 30, 2016, at Big City Cars, located at 4910 Lima Road, Ft.

        Wayne, IN 46808.

56.     Exhibit D contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$25,000 Wal-Mart

        Shopping Spree Card,” “All-New iPad Pro,” “up to $500.00 Wal-Mart Gift

        Card,” or “$250.00 Cash in Hand.”

57.     Recipients were instructed to scratch-off the game piece included on Exhibit

        D to determine if their code of numbers matched a “prize combination code”

        to win.

58.     All 67,000 versions of Exhibit D contained a matching code and declared each

        recipient a winner.

59.     The game piece on Exhibit D had no bearing on whether a recipient won a

        prize.

60.     All recipients of Exhibit D who attended the sales event were awarded a

        $5.00 Wal-Mart gift card as their “prize.”




                                            10
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 32 of 70



61.     A $5.00 Wal-Mart gift card was not one of the prizes explicitly referenced on

        the front of Exhibit D.

62.     No recipient was eligible to win a $500.00 Wal-Mart gift card, despite the

        representation on Exhibit D that a $500.00 Wal-Mart gift card was a

        potential prize.

      E. Blossom Chevrolet Sales Event

63.     In May 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “$10,000 Giveaway Event” to ten thousand (10,000) Indiana

        recipients. A true and accurate copy of the front and back of an exemplar copy

        of the “$10,000 Giveaway Event” prize mailing is attached and marked as

        Exhibit E.

64.     The sales event advertised on Exhibit E occurred from May 10, 2016 through

        May 16, 2016, at Blossom Chevrolet, located at 1850 N. Shadeland Ave,

        Indianapolis, IN 46219.

65.     Exhibit E contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$10,000 Cash,” “Two (2)

        New iPad Mini 4s,” “McDonalds for Up to One Year,” or “$250.00 Cash in

        Hand.”

66.     Recipients were instructed to match the number in their “combination box”

        game piece included on Exhibit E to determine if their numbers matched the

        “official winning code.”




                                           11
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 33 of 70



67.     All 10,000 versions of Exhibit E had a “combination box” code that matched

        the “official winning code” and declared each recipient a winner.

68.     The game piece on Exhibit E had no bearing on whether a recipient won a

        prize.

69.     All recipients of Exhibit E who attended the sales event were awarded a

        $5.00 McDonald’s gift card as their “prize.”

70.     A $5.00 McDonald’s gift card was not one of the prizes explicitly referenced

        on the front of Exhibit E.

71.     No recipient was eligible to win McDonald’s for one year, despite the

        representation on Exhibit D that McDonald’s for one year was a potential

        prize.

      F. Mike Anderson Dodge Sales Event

72.     In August 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “Authorized Enhanced Trade-In Event” to five thousand

        (5,000) Indiana recipients. A true and accurate copy of the front and back of

        an exemplar copy of the “Authorized Enhanced Trade-In Event” prize mailing

        is attached and marked as Exhibit F.

73.     The sales event advertised on Exhibit F occurred from September 6, 2016

        through September 6, 2016, at Mike Anderson Dodge, located at 3527 S.

        Western Ave, Marion, IN 46953.

74.     Exhibit F contains a game piece that purported to determine whether a

        recipient was a winner of “$10,000 Cash.”




                                           12
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 34 of 70



75.     Recipients were instructed to scratch-off the game piece included on Exhibit

        F to determine if their four ”amounts” matched for a chance to win.

76.     All 5,000 versions of Exhibit F contained four matching “amounts,” declaring

        each recipient a “winner.”

77.     The game piece on Exhibit F had no bearing on whether a recipient won a

        prize.

78.     No prizes were awarded at the sales event.

      G. Mike Anderson Used Car Superstore Sales Event I

79.     In August 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “$10,000 Wal-Mart Shopping Spree Card Giveaway” to ten

        thousand (10,000) Indiana recipients. A true and accurate copy of the front

        and back of an exemplar copy of the “$10,000 Wal-Mart Shopping Spree Card

        Giveaway” prize mailing is attached and marked as Exhibit G.

80.     The sales event advertised on Exhibit G occurred from August 26, 2016,

        through August 31, 2016, at Mike Anderson Used Car Superstore, located at

        1750 W. Beardsley Ave, Elkhart, IN 46514.

81.     Exhibit G contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$10,000 Wal-Mart

        Shopping Spree Card,” “All-New iPad Pro,” “up to $500.00 Wal-Mart Gift

        Card,” or “$250.00 Cash in Hand.”




                                            13
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 35 of 70



82.     Recipients were instructed to scratch-off the game piece included on Exhibit

        G to determine if their code of numbers matched a “prize combination” code

        to win.

83.     All 67,000 versions of Exhibit G contained matching codes and declared each

        recipient a winner.

84.     The game piece on Exhibit G had no bearing on whether a recipient won a

        prize.

85.     All recipients of Exhibit G who attended the sales event were awarded a

        $5.00 Wal-Mart gift card as their “prize.”

86.     A $5.00 Wal-Mart gift card was not one of the prizes explicitly referenced on

        the front of Exhibit G.

87.     No recipient was eligible to win a $500.00 Wal-Mart gift card, despite the

        representation on Exhibit G that a $500.00 Wal-Mart gift card was a

        potential prize.

      H. Mike Anderson Used Car Superstore Sales Event II

88.     In November 2016, Traffic Jam Events mailed, or arranged to be mailed, a

        prize mailing entitled “$10,000 Pre-Loaded Instant Money Card Giveaway” to

        five thousand (5,000) Indiana recipients. A true and accurate copy of the front

        and back of an exemplar copy of the “$10,000 Pre-Loaded Instant Money

        Card Giveaway” prize mailing is attached and marked as Exhibit H.




                                           14
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 36 of 70



89.     The sales event advertised on Exhibit H occurred from November 22, 2016,

        through November 26, 2016, at Mike Anderson Used Car Superstore, located

        at 1750 W. Beardsley Ave, Elkhart, IN 46514.

90.     Exhibit H contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$10,000 Pre-Loaded

        Instant Money Card,” “All-New iPad Pro,” “McDonald’s up to One Year,” or

        $250.00 Cash in Hand.

91.     Recipients were instructed to scratch-off the game piece included on Exhibit

        H to determine if their code of numbers matched a “prize combination” code

        to win.

92.     All 5,000 versions of Exhibit H contained matching codes and declared each

        recipient a winner.

93.     The game piece on Exhibit H had no bearing on whether a recipient won a

        prize.

94.     All recipients of Exhibit H who attended the sales event were awarded a

        $5.00 McDonald’s gift card as their “prize.”

95.     A $5.00 McDonald’s gift card was not one of the prizes explicitly referenced

        on the front of Exhibit H.

96.     No recipient was eligible to win McDonald’s for one year, despite the

        representation on Exhibit H that McDonald’s for one year was a potential

        prize.

      I. R&B Car Company South Bend Sales Event




                                           15
      Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 37 of 70



97.     In May 2015, Traffic Jam Events mailed, or arranged to be mailed, a prize

        mailing entitled “Official Mr. Moneybags Giveaway” to forty-eight thousand

        (48,000) Indiana recipients. A true and accurate copy of the front and back of

        an exemplar copy of the “Official Mr. Moneybags Giveaway” prize mailing is

        attached and marked as Exhibit I.

98.     The sales event advertised on Exhibit I occurred from May 14, 2015, through

        May 23, 2015, at R&B Car Company South Bend, located at 3811 S. Michigan

        Street, South Bend, IN 46614.

99.     Exhibit I contains a game piece that purported to determine whether a

        recipient was a winner of one of the following prizes: “$25,000 Cash,”

        “$10,000 Cash,” “$5,000 cash,” or “up to $1,000 cash.”

100.    Recipients were instructed to scratch-off the game piece included on Exhibit I

        to determine if their “Winning Game Piece Code” matches the number code

        on an “Official Money Chip” which was attached to Exhibit I.

101.    All 48,000 versions of Exhibit I contained an “official money chip” with a

        number code matching the recipient’s “Winning Game Piece Code,” declaring

        each recipient a “winner.”

102.    Each winning “Official Money Chip” attached to each copy of Exhibit I

        prominently states “$25,000.”

103.    The money chip on Exhibit I had no bearing on whether a recipient won a

        prize.




                                            16
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 38 of 70



104.   All recipients of Exhibit I who attended the sales event were awarded $2.00

       cash as their “prize.”

105.   A $2.00 cash prize was not one of the prizes explicitly referenced on the front

       of Exhibit I.

106.   No recipient was eligible to win “$1,000 cash,” despite the representation on

       Exhibit I that “$1,000 cash,” was a potential prize.

   J. R&B Car Company Warsaw Sales Event I

107.   In April 2015, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “Official Mr. Moneybags Giveaway” to forty-eight thousand

       (48,000) Indiana recipients. A true and accurate copy of the front and back of

       an exemplar copy of the “Official Mr. Moneybags Giveaway” prize mailing is

       attached and marked as Exhibit J.

108.   The sales event advertised on Exhibit J occurred from April 3, 2015, through

       April 11, 2015, at R&B Car Company Warsaw, located at 2105 N. Biomet Dr.,

       Warsaw, IN 46582.

109.   Exhibit J contains a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$25,000 Cash,”

       “$10,000 Cash,” “$5,000 cash,” or “up to $1,000 cash.”

110.   Recipients were instructed to scratch-off the game piece included on Exhibit J

       to determine if their “Winning Game Piece Code” matches the number code

       on an “Official Money Chip” which was attached to Exhibit J.




                                           17
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 39 of 70



111.   All 48,000 versions of Exhibit J contained an “official money chip” with a

       number code matching the recipient’s “Winning Game Piece Code,” declaring

       them a “winner.”

112.   Each winning “Official Money Chip” attached to each copy of Exhibit J

       prominently states “$10,000.”

113.   The Money Chip attached to Exhibit J had no bearing on whether a recipient

       won a prize.

114.   All recipients of Exhibit J who attended the sales event were awarded $2.00

       cash as their “prize.”

115.   A $2.00 cash prize was not one of the prizes explicitly referenced on the front

       of Exhibit J.

116.   No recipient was eligible to win “$1,000 cash,” despite the representation on

       Exhibit J that “$1,000 cash,” was a potential prize.

   K. R&B Car Company Warsaw Sales Event II

117.   In May 2015, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “$10,000 Giveaway Event” to seven thousand ten (7,010)

       Indiana recipients. A true and accurate copy of the front and back of an

       exemplar copy of the “$10,000 Giveaway Event” prize mailing is attached and

       marked as Exhibit K.

118.   The sales event advertised on Exhibit K occurred from May 12, 2015 through

       May 16, 2015, at R&B Car Company Warsaw, located at 2105 N. Biomet Dr.,

       Warsaw, IN 46582.




                                          18
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 40 of 70



119.   Exhibit K contains a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$10,000 Cash,” “All

       New iPad Air 2,” “$150 Wal-Mart Gift Card,” or “up to $250.00 Cash in

       Hand.”

120.   Recipients were instructed to match the number in their “combination box”

       game piece included on Exhibit K to determine if their numbers matched the

       “official winning code.”

121.   All 7,010 versions of Exhibit K had a “combination box” code that matched

       the “official winning code,” and declared each recipient a winner.

122.   Each recipient’s winning “combination box number” was also listed

       prominently above the prize listing for the iPad Air 2, indicating recipients

       won that prize.

123.   The game piece on Exhibit K had no bearing on whether a recipient won a

       prize.

124.   All recipients of Exhibit K who attended the sales event were awarded $2.00

       cash as their “prize.”

125.   No recipient won an iPad Air 2, despite the representation on Exhibit K.

126.   $2.00 cash was not one of the prizes explicitly referenced on the front of

       Exhibit K.

   L. R&B Car Company Warsaw Sales Event III

127.   In May 2015, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “$10,000 Giveaway Event” to seven thousand ten (7,010)




                                          19
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 41 of 70



       Indiana recipients. A true and accurate copy of the front and back of an

       exemplar copy of the “$10,000 Giveaway Event” prize mailing is attached and

       marked as Exhibit L.

128.   The sales event advertised on Exhibit L occurred from May 7, 2015 through

       May 12, 2015, at R&B Car Company Warsaw, located at 2105 N. Biomet Dr.,

       Warsaw, IN 46582.

129.   Exhibit L contains a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$10,000 Cash,” “All

       New iPad Air 2,” “$150 Wal-Mart Gift Card,” or “up to “$250.00 Cash in

       Hand.”

130.   Recipients were instructed to match the number in their “combination box”

       game piece included on Exhibit L to determine if their numbers matched the

       “official winning code.”

131.   All 7,010 versions of Exhibit L had a “combination box” code that matched

       the “official winning code” and declared each recipient a winner.

132.   The game piece on Exhibit L had no bearing on whether a recipient won a

       prize.

133.   Each recipient’s winning “combination box number” was also listed

       prominently above the prize listing for the iPad Air 2, indicating recipients

       won that prize.

134.   All recipients of Exhibit L who attended the sales event were awarded $2.00

       cash as their “prize.”




                                          20
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 42 of 70



135.   No recipient won an iPad Air 2, despite the representation on Exhibit L.

136.   $2.00 cash was not one of the prizes explicitly referenced on the front of

       Exhibit L.

   M. R&B Car Company Warsaw Sales Event IV

137.   In June 2015, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “$25,000 Giveaway Event” to twenty-six thousand five

       hundred (26,500) Indiana recipients. A true and accurate copy of the front

       and back of an exemplar copy of the “$25,000 Giveaway Event” prize mailing

       is attached and marked as Exhibit M.

138.   The sales event advertised on Exhibit M occurred from June 23, 2015

       through June 27, 2015, at R&B Car Company Warsaw, located at 2105 N.

       Biomet Dr., Warsaw, IN 46582.

139.   Exhibit M contained a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$25,000 Cash,” “Two (2)

       New iPad Mini 3s,” “$300.00 Shopping Card,” or “up to $250.00 Cash in

       Hand.”

140.   Recipients were instructed to match the number in their “combination box”

       game piece included on Exhibit M to determine if their numbers matched the

       “official winning code.”

141.   All 26,500 versions of Exhibit M had a “combination box” code that matched

       the “official winning code” and declared each recipient a winner.




                                          21
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 43 of 70



142.   The game piece on Exhibit M had no bearing on whether a recipient won a

       prize.

143.   All recipients of Exhibit M who attended the sales event were awarded a

       “$300.00 Shopping Card” as their “prize.”

   N. R&B Car Company Warsaw Sales Event V

144.   In December 2015, Traffic Jam Events mailed, or arranged to be mailed, a

       prize mailing entitled “$25,000 Cash Giveaway” to thirty thousand (30,000)

       Indiana recipients. A true and accurate copy of the front and back of an

       exemplar copy of the “$25,000 Cash Giveaway” prize mailing is attached and

       marked as Exhibit N.

145.   The sales event advertised on Exhibit N occurred from December 1, 2015

       through December 15, 2015, at R&B Car Company Warsaw, located at 2105

       N. Biomet Dr., Warsaw, IN 46582.

146.   Exhibit N contained a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$25,000 Cash,” “Two (2)

       New iPad Mini 4s,” “$300.00 Shopping Card,” or “$250.00.”

147.   Recipients were instructed to match a row of matching symbols under the

       pulls tab game piece attached to Exhibit N to determine if they “were a

       certified cash winner!”

148.   All 30,000 versions of Exhibit N had matching symbols of either 3 BARS, or

       alternatively, 3 Sevens, and declared each recipient a winner.




                                          22
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 44 of 70



149.   Each prize listed on Exhibit N listed corresponding matching symbols,

       indicating if a recipient matched those symbols, they won that specific prize.

150.   On information and belief, all versions of Exhibit N contained matching

       symbols that corresponded to either the iPad Mini or $250 cash prizes.

151.   On information and belief, no version of Exhibit N contained matching

       symbols that corresponded to the $300.00 Shopping Card Prize.

152.   The game piece on Exhibit N had no bearing on whether a recipient won a

       prize.

153.   All recipients of Exhibit N who attended the sales event were awarded a

       “$300.00 Shopping Card” as their “prize.”

   O. Ray Skillman Hoosier Ford Event I

154.   In May 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “$10,000 Giveaway Event” to ten thousand (10,000) Indiana

       recipients. A true and accurate copy of the front and back of an exemplar copy

       of the “$10,000 Giveaway Event” prize mailing is attached and marked as

       Exhibit O.

155.   The sales event advertised on Exhibit O occurred from May 17, 2016 through

       May 31, 2016, at Ray Skillman Hoosier Ford, located at 433 Robert Curry

       Drive, Martinsville, IN 46151.

156.   Exhibit O contained a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$10,000 Cash,” “Two (2)




                                          23
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 45 of 70



       All-New iPad Mini 4s,” “McDonald’s For up to One Year,” or “$250.00 Cash in

       Hand.”

157.   Recipients were instructed to match the number on their “combination box”

       game piece included on Exhibit O to determine if their numbers matched the

       “official winning code.”

158.   All 60,000 versions of Exhibit O had a “combination box” code that matched

       the “official winning code,” and declared each recipient a winner.

159.   The game piece on Exhibit O had no bearing on whether a recipient won a

       prize.

160.   All recipients of Exhibit O who attended the sales event were awarded a

       $5.00 McDonald’s gift card as their “prize.”

161.   A $5.00 McDonald’s Gift card was not one of the prizes explicitly referenced

       on the front of Exhibit O.

162.   No recipient was eligible to win McDonald’s for one year, despite the

       representation on Exhibit O that McDonald’s for one year was a potential

       prize.

   P. Ray Skillman Hoosier Ford Sales Event II

163.   In September 2016, Traffic Jam Events mailed, or arranged to be mailed, a

       prize mailing entitled “$10,000 Wal-Mart Shopping Spree Card Giveaway” to

       ten thousand (10,000) Indiana recipients. A true and accurate copy of the

       front and back of an exemplar copy of the “$10,000 Wal-Mart Shopping Spree

       Card Giveaway” prize mailing is attached and marked as Exhibit P.




                                          24
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 46 of 70



164.   The sales event advertised on Exhibit P occurred from September 20, 2016,

       through October 1, 2016, at Ray Skillman Hoosier Ford, located at 433 Robert

       Curry Drive, Martinsville, IN 46151.

165.   Exhibit P contained a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$10,000 Wal-Mart

       Shopping Spree Card,” “All-New Ipad Pro,” “up to $500.00 Wal-Mart Gift

       Card,” or “$250.00 Cash in Hand.”

166.   Recipients were instructed to scratch-off the game piece included on Exhibit

       P to determine if their code of numbers matched a winning code to win.

167.   All 10,000 versions of Exhibit P contained a matching code and declared each

       recipient a winner.

168.   The game piece on Exhibit P had no bearing on whether a recipient won a

       prize.

169.   All recipients of Exhibit P who attended the sales event were awarded a

       $5.00 Wal-Mart gift card as their “prize.”

170.   A $5.00 Wal-Mart gift card was not one of the prizes explicitly referenced on

       the front of Exhibit P.

171.   No recipient was eligible to win a $500.00 Wal-Mart gift card, despite the

       representation on Exhibit P that a $500.00 Wal-Mart gift card was a

       potential prize.

   Q. Ray Skillman Kia Mitsubishi Sales Event I




                                           25
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 47 of 70



172.   In June 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “Authorized Enhanced Trade-In Event” to seven thousand,

       five hundred (7,500) Indiana recipients. A true and accurate copy of the front

       and back of an exemplar copy of the “Authorized Enhanced Trade-In Event”

       prize mailing is attached and marked as Exhibit Q.

173.   The sales event advertised on Exhibit Q occurred from June 28, 2016 through

       July 2, 2016, at Ray Skillman Kia Mitsubishi, located at 1300 North

       Shadeland Avenue, Indianapolis, IN 46219.

174.   Exhibit Q contained a game piece that purported to determine whether a

       recipient was a winner of “$5,000 Cash.”

175.   Recipients were instructed to scratch-off the game piece included on Exhibit

       Q to determine if their four numbers matched for a chance to win.

176.   All 5,000 versions of Exhibit Q contained four matching numbers, declaring

       each recipient to be a “winner.”

177.   The game piece on Exhibit Q had no bearing on whether a recipient won a

       prize.

178.   No prizes were awarded at the sales event.

   R. Ray Skillman Kia Mitsubishi Sales Event II

179.   In October 2016, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “$5,000 Wal-Mart Shopping Spree Card Giveaway” to ten

       thousand (10,000) Indiana recipients. A true and accurate copy of the front




                                          26
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 48 of 70



       and back of an exemplar copy of the “$5,000 Wal-Mart Shopping Spree Card

       Giveaway” prize mailing is attached and marked as Exhibit R.

180.   The sales event advertised on Exhibit R occurred from October 21, 2016,

       through November 12, 2016, at Ray Skillman Kia Mitsubishi, located at 1300

       North Shadeland Avenue, Indianapolis, IN 46219.

181.   Exhibit R contained a game piece that purported to determine whether a

       recipient was a winner of one of the following prizes: “$10,000 Wal-Mart

       Shopping Spree Card,” “All-New iPad Pro,” “$250.00 Wal-Mart Gift Card,” or

       “$300.00 Shopping Card.”

182.   Recipients were instructed to scratch-off the game piece included on Exhibit

       R to determine if their code of numbers matched a winning code to win.

183.   All 10,000 versions of Exhibit R contained a matching code and declared each

       recipient a winner.

184.   The game piece on Exhibit R had no bearing on whether a recipient won a

       prize.

185.   All recipients of Exhibit R who attended the sales event were awarded a

       “$300.00 Shopping Card” as their “prize.”

   S. Ray Skillman Kia Mitsubishi Sales Event III

186.   In March 2017, Traffic Jam Events mailed, or arranged to be mailed, a prize

       mailing entitled “The Black Card VIP Private Experience” to ten thousand,

       (10,000) Indiana recipients. A true and accurate copy of the front and back of




                                          27
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 49 of 70



       an exemplar copy of the “The Black Card VIP Private Experience” prize

       mailing is attached and marked as Exhibit S.

187.   The sales event advertised on Exhibit S occurred from March 1, 2017 through

       March 20, 2017, at Ray Skillman Kia Mitsubishi, located at 1300 North

       Shadeland Avenue, Indianapolis, IN 46219.

188.   Exhibit S contains a game piece that purported to determine whether a

       recipient was a winner of “$5,000 Cash.”

189.   Recipients were instructed to scratch-off the game piece included on Exhibit

       S to determine if their four symbols matched for a chance to win.

190.   All 5,000 versions of Exhibit S contained four matching symbols.

191.   The game piece on Exhibit S had no bearing on whether a recipient won a

       prize.

192.   No prizes were awarded at the sales event.

                          3. Facts Common to All Exhibits

193.   Exhibits A through S do not contain the name and address of the promotor of

       the respective sales events, Traffic Jam Events.

194.   Exhibits A through S do not contain statements of the odds of winning each

       prize in the immediate proximity to each listing of the prize in each place it

       appears on each Exhibit, in the same size type and boldness of the prize.

195.   Exhibits A through S do not contain statements of the verifiable retail value

       of each prize in the immediate proximity to each listing of the prize in each




                                          28
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 50 of 70



       place it appears on each Exhibit, in the same size type and boldness of the

       prize.

196.   Exhibits A through S do not contain disclosures that recipients may be

       required or invited to hear a sales presentation to claim their prize.

                       4. Facts Regarding the $300.00 Shopping Card

197.   Many of the sales events referenced above awarded all attendees with a

       “$300.00 Shopping Card” as their “prize.”

198.   The “$300.00 Shopping Card” allowed recipients to purchase up to three

       hundred dollars ($300.00) worth of trinkets on the website

       goshoppingmall.com.

199.   However, in order for recipients to purchase items using the “$300.00

       Shopping Card,” recipients are required to pay shipping and handling as well

       as a processing fee of $5.00 for all orders on goshoppingmall.com.

200.   The Exhibits referenced in this Complaint which represent the “$300.00

       Shopping Card” as a potential prize failed to disclose that an additional

       purchase by the recipient in the form of shipping fees and processing fees

       would be required to utilize the prize.

201.   On information and belief, if recipients spent their entire “$300.00 Shopping

       Card,” on goshoppingmall.com, they would end up paying more in processing

       fees and shipping and handling than the verifiable retail value of the items

       they ordered.

                             IV. CAUSES OF ACTION




                                          29
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 51 of 70



                             COUNT I:
       VIOLATIONS OF THE PROMOTIONAL GIFTS AND CONTESTS ACT


202.   The State realleges Paragraphs 1 through 201 of this Complaint.

203.   Exhibits A through S, as referenced in this Complaint, were sent by mail to

       persons located in Indiana.

204.   The Defendant violated Ind. Code § 24-8-3-2, by failing to include the name

       and address of the promotor of the respective promotions in notices mailed to

       consumers, as asserted in Paragraph 193.

205.   The Defendant violated Ind. Code § 24-8-3-5, by failing to include a statement

       of the odds of winning each prize in immediate proximity to each listing of a

       prize in each place it appears on a notice, listed in the same size type and

       boldness of the prize, as asserted in Paragraph 194.

206.   The Defendant violated Ind. Code § 24-8-3-5, by failing to include a statement

       of the verifiable retail value of each prize in immediate proximity to each

       listing of a prize in each place it appears on a notice, listed in the same size

       type and boldness of the prize, as asserted in Paragraph 195.

207.   The Defendant violated Ind. Code § 24-8-3-6, by failing to include a disclosure

       that recipients of notices may be required or invited to hear a sales

       presentation in order to claim their prize, as asserted in Paragraph 196.

208.   The Defendant violated Ind. Code § 24-8-3-7, by failing to include a disclosure

       that recipients of the “$300.00 Shopping Card” would be required make an

       additional purchase in the form of shipping and processing fees in order to

       utilize the prize, as asserted in Paragraph 200.


                                           30
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 52 of 70



                              COUNT II:
          VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT-
           MISREPRESENTING RECIPIENTS WON SPECIFIC PRIZES


209.   The State realleges Paragraphs 1 through 208 of this Complaint.

210.   The transactions identified in Paragraph 33-34, 40-41, 47-48, 54-55, 63-64,

       72-73, 79-80, 88-89, 97-98, 107-108, 117-118, 127-128, 137-138, 144-145, 154-

       155, 163-164, 172-173, 179-180 and 186-187 are “consumer transactions” as

       defined by Ind. Code § 24-5-0.5-2(1).

211.   The Defendant is a “supplier” as defined by Ind. Code § 24-5-0.5-2(3).

212.   The Defendant, through its sending of prize mailings which represented or

       implied the recipient won a specific prize when they did not, violated Ind.

       Code § 24-5-0.5-3(a) by committing unfair, abusive, and deceptive acts,

       omissions, and practices in connection with consumer transactions, as

       asserted in Paragraphs 6 through 201.

213.   The Defendant, through its representations that the recipient of prize

       mailings won a specific prize when they did not, violated Ind. Code § 24-5-0.5-

       3(b)(1) by representing that consumer transactions had characteristics or

       benefits they did not have, which the Defendant knew or reasonably should

       have known it did not have, as asserted in Paragraphs 6 through 201.

                                  COUNT III:
               VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT-
                  MISREPRESENTING RECIPIENTS WERE WINNERS

214.   The State realleges Paragraphs 1 through 213 of this Complaint.




                                          31
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 53 of 70



215.   The Defendant, through its sending of prize mailings which represented the

       recipient was a “winner” when all consumers received identical nominal

       prizes and thus were not a “winner,” violated Ind. Code § 24-5-0.5-3(a) by

       committing unfair, abusive, and deceptive acts, omissions, and practices in

       connection with consumer transactions, as asserted in Paragraphs 6 through

       201.

                                   COUNT IV:
               VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT-
                           FAILURE TO AWARD PRIZES

216.   The State realleges Paragraphs 1 through 215 of this Complaint.

217.   The Defendant, through its failure to award prizes prominently displayed on

       prize mailings and instead awarding nominal prizes not referenced on the

       prize mailings, violated Ind. Code § 24-5-0.5-3(a) by committing unfair,

       abusive, and deceptive acts, omissions, and practices in connection with

       consumer transactions, as asserted in Paragraphs 6 through 201.

                                   COUNT V:
               VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT-
                   FAILURE TO DISCLOSE ADDITIONAL CHARGES

218.   The State realleges Paragraphs 1 through 217 of this Complaint.

219.   The Defendant, through its failure to disclose that the “300.00 Shopping

       Card” did not have a retail value of $300.00, and required additional shipping

       and processing charges, violated Ind. Code § 24-5-0.5-3(a) by committing

       unfair, abusive, and deceptive acts, omissions, and practices in connection

       with consumer transactions, as asserted in Paragraphs 6 through 201.


                                          32
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 54 of 70



                                   COUNT VI:
               VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT-
                   MISREPRESENTING RESULTS OF GAME PIECE

220.   The State realleges Paragraphs 1 through 219 of this Complaint.

221.   The Defendant, through its representations that the game piece located on

       Exhibits A though S determined whether a consumer won a prize, when it did

       not, violated Ind. Code § 24-5-0.5-3(b)(1) by representing that consumer

       transactions had characteristics, uses or benefits they did not have, which the

       Defendant knew or reasonably should have known they did not have, as

       asserted in Paragraphs 6 through 201.

                                 COUNT VII:
              VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT-
           VIOLATIONS OF THE PROMOTIONAL GIFTS AND CONTESTS ACT

222.   The State realleges Paragraphs 1 through 221 of this Complaint.

223.   The Defendant’s violations of the Promotional Gifts and Contests Act, as

       asserted in Paragraphs 204-208, constitute Deceptive Acts pursuant to Ind.

       Code § 24-8-6-3.

                         COUNT VIII:
   KNOWING VIOLATIONS OF THE DECEPTIVE CONSUMER SALES ACT


224.   The State realleges Paragraphs 1 through 223 of this Complaint.

225.   The Defendant committed the deceptive acts asserted in Paragraphs 209

       through 223 with knowledge of its deceptive acts.

                                 COUNT IX:
                          INCURABLE DECEPTIVE ACTS



                                          33
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 55 of 70



226.   The State realleges Paragraphs 1 through 225 of this Complaint.

227.   The deceptive acts asserted in Paragraphs 209 through 223 are incurable

       deceptive acts and were committed by the Defendant as part of a scheme,

       artifice, or device with intent to defraud or mislead.

                                          V. RELIEF

228.   The State requests the Court enter judgment against the Defendant, Traffic

       Jam Events, LLC for the relief described in Paragraphs 229 through 234 of

       this Complaint.

229.   The State seeks a permanent injunction, under Ind. Code § 24-5-0.5-4(c)(1),

       enjoining Traffic Jam Events, LLC, and its agents, representatives,

       employees, successors, and assigns, from:

       229.1. Failing to include the following in any notice mailed to Indiana

             consumers representing to award a prize, or the chance at a prize, to

             the recipient:

              229.1.1 the name and address of the promotor, Traffic Jam Events,

                       LLC;

              229.1.2 a statement of the odds of winning each prize in immediate

                         proximity to each listing of a prize in each place it appears on

                         a notice, listed in the same size type and boldness of the

                         prize;

              229.1.3 a statement of the verifiable retail value of each prize in

                         immediate proximity to each listing of a prize in each place it




                                            34
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 56 of 70



                  appears on a notice, listed in the same size type and boldness

                  of the prize;

         229.1.4 a disclosure that recipients of notices may be required or

                  invited to hear a sales presentation in order to claim their

                  prize;

         229.1.5 a conspicuous disclosure on the first page of the notice in at

                  least 10 point font that recipients of a prize would be

                  required make an additional purchase, including shipping

                  and processing fees, in order to utilize the prize;

  229.2. representing on prize notice mailings that a consumer has won a

        specific prize when the consumer has not;

  229.3. representing in any medium, including mailings, telephone, live

        operator, recording, or website, that a consumer is a “winner,” or has

        “won,” unless the consumer has won a prize the majority of other

        recipients of the same mailing could not receive;

  229.4. awarding a prize that is not explicitly prominently referenced on the

        front of the prize mailing;

  229.5. representing a game piece on a direct mailing determines whether a

        recipient wins a prize, when the game piece is identical for each

        consumer and does not determine whether the recipient actually won a

        prize;




                                      35
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 57 of 70



       229.6. committing any unfair, abusive, or deceptive act, omission, or practice

             in connection with a consumer transaction, in violation of Ind. Code §

             24-5-0.5- 3(a);

       229.7. representing that the subject of a consumer transaction has

             characteristics or benefits that it does not have, which the Defendants

             know or reasonably should know it does not have, in violation of Ind.

             Code § 24-5-0.5-3(b)(1).

230.   The State seeks consumer restitution, under Ind. Code § 24-8-6-2(2), for all

       persons who were mailed Exhibits A through S and attended the

       corresponding sales events advertised on the Exhibits A through S, in the

       amount of five hundred dollars ($500.00) per person, payable to the Office of

       the Attorney General, for the benefit of those persons.

231.   The State seeks costs, under Ind. Code § 24-5-0.5-4(c)(4), awarding the Office

       of the Attorney General its reasonable expenses incurred in the investigation

       and prosecution of this action.

232.   The State seeks civil penalties, under Ind. Code § 24-5-0.5-4(g), on Count XII

       of this Complaint, for the Defendant’s knowing violations of Ind. Code § 24-5-

       0.5-3(a) and Ind. Code § 24-5-0.5-3(b)(1), in the amount of five thousand

       dollars ($5,000.00) per violation, payable to the State of Indiana.

233.   The State seeks civil penalties, under Ind. Code § 24-5-0.5-8, on Count IX of

       this Complaint, for the Defendant’s incurable deceptive acts, in the amount of

       five hundred dollars ($500.00) per violation, payable to the State of Indiana.




                                          36
   Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 58 of 70



234.   The State seeks all other just and proper relief.


                                               Respectfully submitted,

                                               CURTIS T. HILL, JR.
                                               INDIANA ATTORNEY GENERAL
                                               Attorney Number 13999-20


                                        By:    /s/ Mark M. Snodgrass
                                               Mark M. Snodgrass
                                               Deputy Attorney General
                                               Attorney Number 29495-49

                                               Office of Attorney General
                                               Indiana Government Center South
                                               302 West Washington St., 5th Floor
                                               Indianapolis, IN 46204
                                               Telephone: (317) 234-6784
                                               Fax: (317) 233-4393
                                               Mark.Snodgrass@atg.in.gov




                                          37
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 59 of 70




  ATTACHMENT H
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 60 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 61 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 62 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 63 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 64 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 65 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 66 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 67 of 70




   ATTACHMENT I
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 68 of 70
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 69 of 70




   ATTACHMENT J
Case 2:20-cv-01740-WBV-DMD Document 3-3 Filed 06/16/20 Page 70 of 70
